Title: [Diary entry: 28 March 1791]
From: Washington, George
To: 

Monday 28th. Left Bladensburgh at half after Six, & breakfasted at George Town about 8; where, having appointed the Commissioners under the Residence Law to meet me, I found Mr. Johnson one of them (& who is chief Justice of the State) in waiting & soon after came in David Stuart & Danl. Carroll Esqrs. the other two. A few miles out of Town I was met by the principal Citizen[s] of the place, & escorted in by them; and dined at Suters tavern (where I also lodged) at a public dinner given by the Mayor & Corporation—previous to which I examined the Surveys of Mr. Ellicot who had been sent on to lay out the district of ten miles square for the federal seat; and also the works of Majr. L’Enfant who had been engaged to examine, & make a draught of the grds.

in the vicinity of George town and Carrollsburg on the Eastern branch making arrangements for examining the ground myself tomorrow with the Commissioners.